        Case 4:18-cv-00914-BSM Document 18 Filed 01/04/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                         LITTLE ROCK DIVISION

ARKANSAS TIMES LP                                                      PLAINTIFF

      v.                        CASE NO. 4:18-CV-914-BSM


MARK WALDRIP, JOHN GOODSON,
MORRIL HARRIMAN, KELLY EICHLER,
DAVID PRYOR, STEPHEN BROUGHTON,
C.C. GIBSON, SHEFFIELD NELSON,
TOMMY BOYER, and STEVE COX, in their
official capacities as Trustees of the University
of Arkansas Board of Trustees                                        DEFENDANTS

                           NOTICE OF APPEARANCE

      Assistant Attorney General Kat Guest hereby enters her appearance as

counsel for Defendants, Mark Waldrip, John Goodson, Morril Harriman, Kelly

Eichler, David Pryor, Stephen Broughton, C.C. Gibson, Sheffield Nelson, Tommy

Boyer, and Steve Cox and requests that all future service and correspondence be

sent accordingly. I hereby certify that I am admitted to practice in this Court.

                                       Respectfully submitted,

                                       LESLIE RUTLEDGE
                                       Attorney General

                                 By:   /s/ Kat Guest
                                       Kat Guest
                                       Ark Bar No. 2003100
                                       Assistant Attorney General
                                       Arkansas Attorney General's Office
                                       323 Center Street, Suite 200
                                       Little Rock, AR 72201
                                       Phone: (501) 682-1307
                                       Fax:    (501) 682-2591
                                       Email: KaTina.Guest@ArkansasAG.gov
        Case 4:18-cv-00914-BSM Document 18 Filed 01/04/19 Page 2 of 2




                          CERTIFICATE OF SERVICE

       I, Kat Guest, hereby certify that on January 4, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system.




                                          2
